DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/21 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s)1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-11, 12-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al US Patent Pub. No.: 2014/0253386, hereinafter, ‘Sun’ in view of Ivanov et al. WO 2016/169601, hereinafter, ‘Ivanov’.
 	Consider claims 1, 13 and 20, Sun teaches a method (-corresponding Apparatus and NTCRM- non-transitory computer readable storage medium), comprising:
obtaining or holding available radio map information representing a radio map representing a plurality of radio models for a plurality of radio devices, wherein each of said plurality of radio models is indicative of an expected radio-signal-strength field of a radio signal transmitted by a respective radio device of said plurality of radio devices (e.g., see at least paragraphs 0023, 0026 and 0051);determining, at least partially based on said radio map information, one or more round-trip-time positioning sections of an environment covered by said radio map(e.g., see at least 0050);wherein a given round-trip-time positioning section is a portion of the environment covered by said radio map within which round-trip-time positioning is enabled to at least a i.e., configurable boundaries within a map) (e.g., see at least 0050); and providing round-trip-time positioning information causing estimating a position of a mobile device at least partially based on round-trip-times associated with radio signals observed by said mobile device within one of said one or more round-trip-time positioning sections of said environment covered by said radio map (e.g., see at least figure 2 for illustration within the context of 0049 and 0051).
 	However, Sun does not specifically teach at least three radio devices of said plurality of radio devices are expected to be observable with a signal strength of at least a predetermined radio-signal-strength threshold, and wherein determining the one or more round-trip-time positioning sections comprises defining geographic coordinates representing the one or more round-trip-time positioning; and provide round-trip-time positioning information indicative of one or more round-trip-time positioning sections, the round-trip-time positioning information configured to cause estimation.
 	In analogous art, Ivanov teaches utilizing the utilizing the geographical coordinates in correlation with the signal strength values for radio map data (e.g., see at least the context of flowchart figures outlining measurement results and locations  ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include the teaching of Ivanov in conjunction with Sun to arrive at the predictable result of at least three radio devices of said plurality of radio devices are expected to be observable with a signal strength of at least a predetermined radio-signal-strength threshold, and wherein determining the one or more round-trip-time positioning sections comprises defining geographic coordinates representing the one or more round-trip-time positioning; and provide round-trip-time positioning information indicative of one or more round-trip-time positioning sections, the round-trip-time positioning information configured to cause estimation for the purpose of position determination. 
 	Consider claims 3, Sun teaches wherein each of said radio signals of said at least predetermined number of radio signals is transmitted by a different radio device of said plurality of radio devices ( e.g., this is illustrated in at least figure 2 and described in 0049).
 	Consider claims 6 and 17, Sun teaches said method further comprising: determining, at least partially based on said radio map information, a respective installation position for each of said plurality of radio devices ( e.g., this is illustrated in at least figure 2 and described in 0051).
claims 7, Sun teaches wherein said radio map information is indicative of a respective installation position for each of said plurality of radio devices ( e.g., this is illustrated in at least figure 2 and described in 0051).
 	Consider claims 8 and 18, Sun teaches wherein each of said plurality of radio devices is configured to support round-trip-time based positioning, and/or wherein said radio map information is indicative of which radio devices of said plurality of radio devices are configured to support round-trip-time based positioning (e.g., see at least 0017).
Consider Claims 9 and 19, Sun teaches the claimed invention except updating said radio map information by adding said round-trip-time positioning information to said radio map information.
 	In analogous art, IVANOV teaches updating said radio map information by adding said round-trip-time positioning information to said radio map information (e.g., see at least 0056, 0082 and 0138).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include updating said radio map information by adding said round-trip-time positioning information to said radio map information for the purpose of improving radio mapping and support.
 	Consider Claims 11, Sun teaches the claimed invention except at least one of receiving or collecting a plurality of radio observation reports captured by one or more mobile devices within said environment covered by said radio map; and generating or updating said radio map information at least partially based on said plurality of radio observation reports.
 	In analogous art, IVANOV teaches at least one of receiving or collecting a plurality of radio observation reports captured by one or more mobile devices within said environment covered by said radio map; and generating or updating said radio map information at least partially based on said plurality of radio observation reports (e.g., see at least 0041-0043).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include at least one of receiving or collecting a plurality of radio observation reports captured by one or more mobile devices within said environment covered by said radio map; and generating or updating said radio map information at least partially based on said plurality of radio observation report for the purpose of improving radio mapping and support.
 	Consider claims 10, Sun teaches said method further comprising:
estimating said position of said mobile device at least partially based on round-trip-times associated with radio signals observed by said mobile device within one of said one or more round-trip-time positioning sections (e.g., see at least 0021-0023 and 0051).
 	Consider claims 12, Sun teaches wherein said plurality of radio devices comprises one or more of the following: a Bluetooth radio device; a WLAN radio device; and/or a cellular radio device (e.g., see at least 0020-0021, 0024-0025, 0040 and 0048).
Claims 2, 4-5 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. US Patent Pub. No.: 2014/0253386, hereinafter, ‘Sun’ Sun’ in view of Ivanov et al. WO 2016/169601, hereinafter, ‘Ivanov’ and further  in view of Sridhara et al. US Patent Pub. No.: 20130337847, hereinafter, ‘Sridhara’.  
 	Consider claims 2, 5, 14, and 16, Sun teaches signal values exceeding a threshold in at least 0050 which meet wherein said one or more round-trip-time positioning sections of said environment covered by said radio map are determined such that at least one of the following conditions is met for each of said one or more round-trip-time positioning sections:
 1) at least a predetermined number of radio signals having a radio-signal-strength value exceeding or being equal to a predetermined radio-signal-strength threshold is expected to 
Sun does not explicitly teach 2) a maximum dilution-of-precision value for said respective round-trip-time positioning section of said one or more round-trip-time positioning sections is expected to be less than or equal to a predetermined dilution-of-precision threshold.
 	In analogous art, Sridhara teaches determining dilution-of-precision threshold in conjunction with an accuracy index in at least 0025, 0060, 0066, 0080 and 0085 which, in combination with the teachings of Sun above would meet the obvious result of a maximum dilution-of-precision value for said respective round-trip-time positioning section of said one or more round-trip-time positioning sections is expected to be less than or equal to a predetermined dilution-of-precision threshold for the purpose of increasing accuracy.
 	Consider Claims 4 and 15 and as applied to claims 2 and 4, Sun teaches wherein said method further comprises: determining, for one or more positions within said environment covered by said radio map, a respective number of radio signals transmitted by said plurality of radio devices which is expected to be observable with a radio-signal-strength value exceeding or being equal to said predetermined radio-signal-strength threshold at least partially based on said plurality of radio models (e.g., see at least 0050).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621.  The examiner can normally be reached on 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646